NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
        

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 13, 2017* 
                                  Decided April 14, 2017 
                                               
                                           Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                      
                         ILANA DIAMOND ROVNER, Circuit Judge
                      
                         ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                      
No. 16‐3121 
 
IN RE: MARJORIE E. GIBSON,                        Appeal from the United States District 
      Defendant‐Appellant,                        Court for the Western District of 
                                                  Wisconsin. 
      v.                                           
                                                  No. 15‐cv‐783‐bbc 
TOM and VICKY KRIESCHER,                           
      Plaintiffs‐Appellees.                       Barbara B. Crabb, 
                                                  Judge. 
                                               

                                       O R D E R 

       Marjorie Gibson, a Chapter 7 debtor, appeals the district court’s order upholding 
the bankruptcy court’s ruling that certain of her debts are non‐dischargeable under 11 
U.S.C. § 523(a)(4). The bankruptcy court granted summary judgment with respect to her 
creditors’ claim that state‐court damages in the amount of $200,487 were 


                                                 
            * We have agreed to decide the case without oral argument because the issues 

have been authoritatively decided. See FED. R. APP. P. 34(a)(2)(B). 
No. 16‐3121                                                                 Page 2 
 
non‐dischargeable because they represented embezzled revenue from the company 
Gibson co‐owned with her creditors, Tom and Vicky Kriescher. We affirm. 

        This bankruptcy case arose from a lawsuit the Krieschers brought against Gibson 
in Minnesota state court for fraud “while acting in a fiduciary capacity.” The Krieschers 
and Gibson were co‐owners of a Minnesota corporation called Marjac, Inc., which 
contracted with Federal Express to deliver packages in the Twin Cities area. The 
Krieschers sued Gibson for allegedly misusing route revenue, misrepresenting her 
assets, and refusing to honor a buyout agreement. The case went to trial in Minnesota 
state court, and on the third day Gibson failed to appear in court. The Krieschers moved 
for a default judgment, which the court then granted and awarded them $364,540.25 in 
damages.   

        Gibson, represented by counsel, subsequently sought bankruptcy protection in 
the Western District of Wisconsin. Soon thereafter, the Krieschers initiated an adversary 
proceeding in bankruptcy court, seeking to have their judgment against Gibson 
declared non‐dischargeable under § 523(a)(4), which applies to debts incurred as a 
result of “fraud or defalcation while acting in a fiduciary capacity, embezzlement, or 
larceny.” The bankruptcy court concluded that $200,487 of the total state‐court damages 
award was non‐dischargeable because the state court’s judgment contained findings 
sufficient to prove the elements for both embezzlement and defalcation while acting in 
a fiduciary capacity. The bankruptcy court also determined that, despite the state court 
finding her liable in a default judgment, Gibson had a full and fair opportunity to be 
heard under Minnesota law, and therefore the state court’s judgment could be given 
preclusive effect.   

        Gibson, still counseled, appealed the bankruptcy court’s determination to the 
district court. She argued that the state‐court’s factual findings did not establish that she 
had acted with the fraudulent and purposeful state of mind necessary to establish the 
elements of embezzlement and defalcation under § 523(a)(4). Alternatively, she argued 
that it would be “fundamentally unfair” to give preclusive effect to the state‐court’s 
judgment. She points, in support, to one instance in which the state judge gave an 
“improper and unusual” instruction to the Krieschers’ counsel to draft the contents of a 
proposed default judgment that would prevent Gibson from discharging the 
Krieschers’ claims in bankruptcy.   

       The district court upheld the bankruptcy court’s judgment. Judge Crabb agreed 
with the bankruptcy court’s conclusion that the state court’s judgment included the 
necessary findings to prove embezzlement under § 523(a)(4). But she parted ways with 
No. 16‐3121                                                                        Page 3 
 
the bankruptcy court when she concluded that the standard for fraudulent intent was 
no less restrictive under Minnesota law than the standard imposed by § 523(a)(4). Judge 
Crabb went on to conclude that Gibson had failed to show that she was treated unfairly 
by the state court. Gibson did not show that she was unfairly prejudiced by the state 
judge’s instruction, Judge Crabb explained, and in any event Gibson did not deny that 
the Krieschers were entitled to a default judgment for her retention of earnings that 
belonged to them. 

        On appeal, Gibson—now proceeding pro se—makes no challenge to the 
determination that the state court’s judgment adequately substantiated the findings 
necessary to prove embezzlement under § 523(a)(4). Her argument on appeal is difficult 
to follow, but she seems to argue that it was “fundamentally unfair” for the bankruptcy 
court to give preclusive effect to the state‐court judgment. To the extent that Gibson 
now asks this court to revisit the validity of the state‐court’s judgment on grounds of 
procedural error, such a challenge is barred by the Rooker‐Feldman doctrine. Exxon Mobil 
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see D.C. Ct. of Appeals v. 
Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 415–416 (1923).   

        Gibson also asserts on appeal that she “never embezzled any money” and that 
the Krieschers didn’t satisfy their burden of proof to show that she had fraudulent 
intent. But this argument is merely another attempt to relitigate the Minnesota 
judgment and therefore also is barred by Rooker‐Feldman. 

       We have reviewed the record and affirm for substantially the reasons stated by 
the district court. 

                                                                              AFFIRMED.